      Case: 3:19-cv-00602-wmc Document #: 65 Filed: 09/24/20 Page 1 of 5




                   UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF WISCONSIN

BAD RIVER BAND OF THE LAKE                )
SUPERIOR TRIBE OF CHIPPEWA                )
INDIANS OF THE BAD RIVER                  )
RESERVATION,                              )
                                          )
             Plaintiff,                   )
                                          )
       v.                                 )
                                          )
ENBRIDGE ENERGY COMPANY,                  )   Case No. 3:19-cv-00602
INC., and ENBRIDGE ENERGY, L.P.,          )
                                          )
             Defendants.                  )
                                          )
                                          )   Judge William M. Conley
ENBRIDGE ENERGY, L.P.,                    )   Magistrate Judge Stephen
                                          )   Crocker
             Counter-Plaintiff,           )
                                          )
       v.                                 )
                                          )
BAD RIVER BAND OF THE LAKE                )
SUPERIOR TRIBE OF CHIPPEWA                )
INDIANS OF THE BAD RIVER                  )
RESERVATION and NAOMI                     )
TILLISON, in her official capacity,       )
                                          )
             Counter-Defendants.


                    DECLARATION OF DAVID M. UJKE

David M. Ujke declares as follows:




                                      1
   Case: 3:19-cv-00602-wmc Document #: 65 Filed: 09/24/20 Page 2 of 5




1. I am employed as the Tribal Attorney for the Red Cliff Band of Lake Superior

   Chippewa Indians (“Red Cliff”), having begun serving in that role in 1989. I

   an attorney admitted to practice in the United States District Court-Western

   District of Wisconsin, the courts of the State of Wisconsin, and the Tribal

   Court of the Red Cliff Band of Lake Superior Chippewa Indians.

2. This declaration is made on my personal knowledge, my review of Red Cliff’s

   records, and information provided to me by Red Cliff staff whom I believe to

   be reliable and informed and on whom I rely when making decisions as Tribal

   Attorney, and my knowledge of the tasks requires to respond to a subpoena

   demanding the production of documents.

3. The Red Cliff Band of Lake Superior Chippewa Indians is a federally

   recognized Indian Tribe organized under a Constitution adopted April 18,

   1936, and approved June 1, 1936, pursuant to the Indian Reorganization Act

   of 1934, said Constitution having been amended by the Band on January 28,

   1991, and said amendments being approved by the Secretary on July 2, 1991

   in accordance with the provisions of applicable federal law.

4. I understand the Bad River Band of the Lake Superior Tribe of Chippewa

   Indians (“Bad River”) and Enbridge Energy Company, Inc. and Enbridge

   Energy, LP (“Enbridge”) are engaged in litigation concerning the portion of




                                      2
   Case: 3:19-cv-00602-wmc Document #: 65 Filed: 09/24/20 Page 3 of 5




   Enbridge’s Line 5 pipeline crossing the Bad River Reservation.        I also

   understand that Red Cliff is not a party to that litigation.

5. Enbridge served on Red Cliff a third-party subpoena demanding the

   production of documents, which was delivered via email to the Red Cliff

   Tribal Chairman, Richard Peterson on September 10, 2020. A complete copy

   of the subpoena, cover letter from Attorney David L. Feinburg, and enclosures

   is attached hereto as Exhibit A.

6. Red Cliff has neither consented to suit by Enbridge, nor other subpoena legal

   process.

7. Congress has not authorized a suit or subpoena legal process by Enbridge as

   against Red Cliff.

8. Enbridge’s subpoena includes a demand for every non-privileged document

   and communication in Red Cliff’s possession that mentions, concerns, or

   otherwise relates to Enbridge or “Line 5.”

9. Complying with Enbridge’s demand would require hundreds of man-hours

   hours of Red Cliff staff and attorney time to access and sort through tribal

   paper files and electronic information storage systems in order to collect,

   organize, analyze for privilege potentially responsive documents. During

   such a disruptive undertaking, our staff and attorneys would be pulled away




                                        3
   Case: 3:19-cv-00602-wmc Document #: 65 Filed: 09/24/20 Page 4 of 5




   from its essential governmental operations, which would be especially

   difficult and harmful during the Covid-19 pandemic.

10. Even if Enbridge were to agree to reimburse Red Cliff for all of its reasonable

   costs and attorney fees incurred in complying the subpoena as offered by

   Enbridge’s attorney, David L. Feinburg, in his cover letter to the subpoena, it

   is my opinion that in addition to the financial impact to the Tribe, the non-

   pecuniary damages caused by the to the essential tribal government functions

   and the community it serves caused the adverse impact upon the tribal

   community it serves represents an unacceptable set of damages to the ability

   of the sovereign tribal government to perform its essential government

   functions.

11. Even if Red Cliff were to redirect its limited staff resources to complying with

   the Enbridge subpoena demand for documents, complying with the demand

   before September 30, 2020 is simply not feasible.

12. I have attached as Exhibit B the Order on Reconsideration in United States

   ex rel. Mosey et. al. on Behalf of the St. Croix Band of Chippewa Indians, v.

   Buffalo Brothers Management, No. 92-C-925-S (W.D. Wis., April 21, 1993)

   (granting motion to quash a third-party subpoena against a Tribe and its

   attorney as barred by sovereign immunity), together the original motion to

   quash filed by the St. Croix Band of Chippewa Indians.


                                       4
       Case: 3:19-cv-00602-wmc Document #: 65 Filed: 09/24/20 Page 5 of 5




I declare under penalty of perjury that the foregoing is true and correct.

Executed on September 24, 2020.


                                        By: __:_r»_·_.._. ___:_
                                                             f-4)
                                                               . .:·~~
                                                                    . . :_ -g;_
                                                                             ~ .·:/__====--
                                                                                   ::=
                                                David M. Ujk~




                                           5
